DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The following sections of claim 1 positively recites the human body: a) “a thigh, a calf and a foot of a patient are fixed to the corresponding thigh mechanical arm, calf mechanical arm and foot mechanical arm in sequence,” and b) “the thigh, the calf and the foot of a leg of the patient are equated to a three-connecting rod series-connected mechanical arm.” Applicant should rephrase the above language in functional terms, e.g. the first phrase could be written properly as: “the corresponding thigh mechanical arm, calf mechanical arm and foot mechanical arm are configured to be fixed to a thigh, a calf, and a foot of a patient”

The remaining claims are rejected for depending from a rejected parent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

In claim 1, lines 7-8, “and the thigh, the calf and the foot of a leg of the patient are equated to a three-connecting rod series-connected mechanical arm” is indefinite because it is unclear what is meant by the term “equated” and it is unclear if the “three-connecting rod series-connected mechanical arm “ is the assembly of the thigh, calf, and foot mechanical arms or a separate element. As best understood, the language refers to the assembly of previously recited arms. 

In claim 2, line 7 “Kinect” is indefinite because it is a trademark name, not a product.

In claim 2, line 4,  it is unclear what is meant by the term “equating” 

In claim 2, line 9, “relaxed, namely, in a state” is indefinite because it is unclear if applicant is specifying the only interpretation of “relaxed” or a preferred interpretation of “relaxed”. Applicant should remove the word “namely” to correct the issue. 

In claim 3, line 4, “equated” is indefinite and “a mechanical arm” is indefinite because it is unclear if applicant  is referring to the previously claimed arm or a new arm. As best understood, applicant is claiming the previously cited arm. 

In claim 3, line 7, “equated” is indefinite. 

In claim 5, line 8, “Kinect” is indefinite as discussed above.

The remaining claims are rejected for depending from a rejected parent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branch et al (US 2018/0071162). 

Branch teaches regarding claim: 1. A virtual scene interactive rehabilitation training robot based on a lower limb connecting rod model and force sense information, the virtual scene interactive rehabilitation training robot comprising(FIG 7, which shows a robot that could be used in a virtual scene in as much as applicant has claimed the same): a thigh mechanical arm (68), a calf mechanical arm (98) and a foot mechanical arm (92) that are 5movably connected in sequence from top to bottom (as seen in FIG 7, movable joints between 68 and 98 and 98 and 92, left -> right shows anatomic top -> bottom), wherein a six-dimensional force sensor (torque sensors 210, installed on the motors connected to the foot arm 92 at least indirectly; [0092])) is installed on the foot mechanical arm (see FIG 7), a thigh, a calf and a foot of a patient are fixed to the corresponding thigh mechanical arm, calf mechanical arm and foot mechanical arm in sequence (as seen in FIG 7), and the thigh, the calf and the foot of a leg of the patient are equated to a three-connecting rod series-connected mechanical arm (unclear what applicant means by this, but the patient is connected/equated to the mechanical arm of Branch and therefore Branch teaches this limitation in as much as applicant has shown the same).

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 112(b) (or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Branch is considered to be the closest art of record, but is silent as to the gravity compensation model claimed by applicant. Branch also does not teach a 3-d camera system/Kinect for detecting posture. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784